DETAILED ACTION
Claims 1-4, 9-11, and 15 are amended. Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Amendments to the abstract of the disclosure are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites “A computer program product stored in a non-transient computer readable medium and comprising machine-executable instructions” in lines 1-2. That is, claim 15 is directed to a computer program product comprising machine-executable instructions which encompasses software embodiments. Therefore, claim 15 does not fall within at least one of the four categories of patent eligible subject matter because software per se is not one of the statutory categories. See MPEP §2181.
In order to overcome these rejections, the Examiner suggests amending claim 15 to state –A non-transitory computer-readable storage medium comprising machine-executable instructions— instead of “A computer program product stored in a non-transient computer readable medium and comprising machine-executable instructions”. Note that, these suggestions are for overcoming the rejections under 35 USC §101 directed to claim 15 in this Office Action and they do not guarantee an allowance; any future amendments might require further consideration and/or search. Furthermore, amendments must be made in view of the original disclosure to avoid introducing new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3, 4, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandiwad et al. (US 2012/0030687 A1; hereinafter Bhandiwad) in view of Oved (US 7,864,787 B2).

With respect to claim 1, Bhandiwad teaches: A computer-implemented method (see e.g. Bhandiwad, paragraph 16: “method… for transferring data between two applications, or two processes in the same application, using a pseudo socket layer”), comprising: 
receiving, from a first application (see e.g. Bhandiwad, Fig. 5: “Client Application”) [and at a monitor], a request for establishing a user-space socket connection (see e.g. Bhandiwad, paragraph 31: “sets up a communication link between the client socket and the server socket by making a "connect" system call”; and Fig. 5: “Connect to server’s port 508”) with a second application (see e.g. Bhandiwad, Fig. 5: “Sever Application”; and paragraph 32: “Upon receiving a connection request from the client application”) in the user space (see e.g. Bhandiwad, paragraph 37: “user space 901 from which data 902 is to be transferred from sending application 907 to receiving application 910. Both sending application 907 and receiving application 910 are running on the same host”); 
sending, [by the monitor], the request to the second application (see e.g. Bhandiwad, Fig. 5: “Sever Application”; paragraph 32: “Upon receiving a connection request from the client application”; and Fig. 5: “Accept an incoming connection 504”), the first application and the second application running on the same computing device (see e.g. Bhandiwad, paragraph 29: “both the client application 401 and server application 405 are on the same host”; and paragraph 37: “Both sending application 907 and receiving application 910 are running on the same host”); and 
establishing, [by the monitor and] in a user space (see e.g. Bhandiwad, Fig. 9: “User Space 901”) of an operating system (see e.g. Bhandiwad, Fig. 9: “Operating System 903”) of the computing device (see e.g. Bhandiwad, paragraph 37: “Host system memory 900 comprises user space 901… host operating system 903 also operates in memory 900”), a user space peer-to-peer socket connection between the first application and the second application (see e.g. Bhandiwad, paragraph 34: “establishing a socket connection to support data transfer between two application processes on the same host”; paragraph 36: “"send" system call moves data from user space to the kernel space of the underlying operating system, at block 801. This data is copied to a buffer in the kernel space and the buffer is then put into a "socket send buffer" of the sending application. If the local socket flag is set to indicate that the other end of the network connection is on a local host, per block 802, then data to be sent is directly placed in a "socket receive buffer" of other end of the socket connection… The application at the other end of the connection may then read data from the socket receive buffer of its socket”; paragraph 37: “user space 901 from which data 902 is to be transferred from sending application 907 to receiving application 910… sending application 907 and receiving application 910 have socket send buffers 908, 911 and socket receive buffers 909, 912 for respectively sending and receiving data through a socket connection”; and Fig. 9)
Even though Bhandiwad discloses establishing a user-space socket connection between two user-space applications (see e.g. Bhandiwad, paragraphs 34, 36, 37; and Fig. 9), Bhandiwad does not explicitly disclose a monitor to establish this connection outside the kernel space of the operating system.
However, Oved teaches:
and at a monitor (see e.g. Oved, Fig. 1: “Protocol Handler 133”; column 7, lines 20-22: “a multicast protocol handler 133 may monitor, intercept and/or handle multicast operations of the multicast application 131”; and column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”)
by the monitor (see e.g. Oved, column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”)
by the monitor (see e.g. Oved, column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”) and… that is outside a kernel space of the operating system (see e.g. Oved, column 7, lines 28-33: “multicast protocol handler 133 may run in user mode 122, may be executed or may reside in a user-space of user mode 122, may not be a part of the kernel mode 121, may be external to the kernel mode 121, may be implemented as a non-kernel extension library, or may be otherwise implemented externally to the kernel mode 121”; and column 7, lines 54-61: “when the multicast application 131 adds, or attempts to add, a multicast membership to sockets 143, the multicast protocol handler 133 may intercept the socket calls (e.g., send, receive, or the like) that are made by the multicast application 131 to the sockets 143. The multicast protocol handler 133 may then directly handle and fulfill the socket calls, for example, substantially without using components of the kernel-mode 121”).
Bhandiwad and Oved are analogous art because they are in the same field of endeavor: establishing and managing socket connections for user-space applications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Oved. Note that, even though Bhandiwad discloses establishing a socket connection between two user-space applications, the data transfer between these two applications still utilizes kernel space; specifically, the kernel space send and receive buffers (see e.g. Bhandiwad, Fig. 9). Oved identifies such utilization of kernel resources as a problem as it puts extra workload on the kernel (see e.g. Oved, column 1, lines 6-20). Therefore, the motivation/suggestion for modifying Bhandiwad with the teachings of Oved would be to reduce the workload on the kernel (see e.g. Oved, column 9, lines 41-64); thus improving the system’s overall processing efficiency.

With respect to claim 3, Bhandiwad as modified teaches: The method of claim 1, further comprising:
coordinating, [by the monitor], a control layer operation related to the first application and the second application (see e.g. Bhandiwad, paragraph 39: “Data flow through a local network connection between two applications is controlled by pseudo socket layer 603-604. The pseudo socket layer 603-604 checks for available space in the socket receive buffers 909, 912 before moving data from the socket send buffers 908, 911 into the socket receive buffers 909, 912”; and paragraph 38: “when the sending application 907 makes a "send" system call, data 902 is moved from user space 901 to kernel space 904 and put into the kernel send buffer 905. The pseudo socket layer 603-604 then places data from the kernel send buffer 905 into socket send buffer 908 of the sending application 907”); and
using the established user space peer-to-peer socket connection for a data layer operation between the first application and the second application (see e.g. Bhandiwad, paragraph 34: “establishing a socket connection to support data transfer between two application processes on the same host”; and paragraph 36: “"send" system call moves data from user space to the kernel space of the underlying operating system, at block 801. This data is copied to a buffer in the kernel space and the buffer is then put into a "socket send buffer" of the sending application. If the local socket flag is set to indicate that the other end of the network connection is on a local host, per block 802, then data to be sent is directly placed in a "socket receive buffer" of other end of the socket connection… The application at the other end of the connection may then read data from the socket receive buffer of its socket”).
Bhandiwad does not but Oved teaches:
by the monitor (see e.g. Oved, column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”)
Bhandiwad and Oved are analogous art because they are in the same field of endeavor: establishing and managing socket connections for user-space applications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Oved. The motivation/suggestion would be to reduce the workload on the kernel (see e.g. Oved, column 9, lines 41-64); thus improving the system’s overall processing efficiency.

With respect to claim 4, Bhandiwad as modified teaches: The method of claim 1, wherein the computing device is a first computing device (see e.g. Bhandiwad, paragraph 37: “Both sending application 907 and receiving application 910 are running on the same host”) and runs [the monitor] for establishing the user space peer-to-peer socket connection (see e.g. Bhandiwad, paragraph 39: “Data flow through a local network connection between two applications is controlled by pseudo socket layer 603-604. The pseudo socket layer 603-604 checks for available space in the socket receive buffers 909, 912 before moving data from the socket send buffers 908, 911 into the socket receive buffers 909, 912”), …, and the method further comprises: 
detecting whether a second computing device comprises a second monitor for establishing an inter-application peer-to-peer socket connection (see e.g. Bhandiwad, paragraph 34: “A first application that needs to communicate with another application initially makes a socket system call to create a socket at block 701. The first application then initiates a communication link to a second application by invoking a connect system call at block 702. If the remote end of the socket connection is on a host different than the host on which the first application is running, as determined in block 703, then the connection is established using existing TCP/IP network facilities, per block 704”); and 
establishing, based on the detecting, a socket connection between the first application and a third application running on the second computing device (see e.g. Bhandiwad, paragraph 34: “A first application that needs to communicate with another application initially makes a socket system call to create a socket at block 701…If the remote end of the socket connection is on a host different than the host on which the first application is running, as determined in block 703, then the connection is established using existing TCP/IP network facilities, per block 704”).
Bhandiwad does not explicitly disclose a “third” application but instead discloses a case where two applications are executing on the same host and a case where the two applications are executing on different hosts.
However, in view of the teachings provided by Bhandiwad regarding these two cases and the plurality of networking connections between local and remote applications described in paragraph 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize an embodiment where both of these cases occur; i.e. a first application and a second application executing on the same host establish their local socket connection and the first application and a third application running on different hosts establish their remote socket connection. The motivation/suggestion for such a modification would be to improve the data transfer efficiency between these applications (see e.g. paragraph 3).
Furthermore, Bhandiwad does not but Oved teaches:
the monitor (see e.g. Oved, column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”)
wherein the monitor is a first monitor (see e.g. Oved, column 7, lines 40-47: “multicast protocol handler 133 may listen to, or may otherwise monitor, an attempt or operation of the multicast application 131 to create or add a multicast socket, an attempt or operation of the multicast application 131 to add or create a multicast membership to sockets 143, or other attempts or operations of the multicast application 131 to otherwise create, delete, add, destroy, control and/or modify a multicast socket or a multicast process”)
Bhandiwad and Oved are analogous art because they are in the same field of endeavor: establishing and managing socket connections for user-space applications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Oved. The motivation/suggestion would be to reduce the workload on the kernel (see e.g. Oved, column 9, lines 41-64); thus improving the system’s overall processing efficiency.

With respect to claims 9, 11, and 12: Claims 9, 11, and 12 are directed to a computer device comprising a processing unit, a network communication unit, and a memory coupled to the processing unit to perform active steps corresponding to the method disclosed in claims 1, 3, and 4, respectively; please see the rejections directed to claims 1, 3, and 4 above which also cover the limitations recited in claims 9, 11, and 12. Note that, Bhandiwad also discloses a data processing system 100 comprising a processor unit 111, a communications unit 114, and a memory unit 112 configured to perform active steps (see e.g. Fig. 1; and paragraph 17) corresponding to the method disclosed in claims 1, 3, and 4.

With respect to claim 15: Claim 15 is directed to a computer program product stored in a non-transient computer readable medium and comprising machine-executable instructions to perform active steps corresponding to the method disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 15. Note that, Bhandiwad also discloses one or more computer readable medium(s) having computer readable program code embodied thereon to perform active steps (see e.g. paragraph 42) corresponding to the method disclosed in claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandiwad in view of Oved as applied to claims 1 and 9 above, and further in view of Aydin et al. (US 6,212,572 B1; hereinafter Aydin).

With respect to claim 2, Bhandiwad as modified teaches: The method of claim 1, wherein the establishing the user-space peer-to-peer socket connection between the first application and the second application comprises: 
allocating a shared memory (see e.g. Bhandiwad, Fig 9: “Send Buffer 905”, “Receive Buffer 609”) to the first application and the second application (see e.g. Bhandiwad, paragraph 36: “client or server may send (or write) data to the other end of the connection by making a "send" system call to the socket application program interface. The "send" system call moves data from user space to the kernel space of the underlying operating system, at block 801. This data is copied to a buffer in the kernel space”; paragraph 37: “kernel space 904 which typically provides send buffer 905 and receive buffer 906 for sending and receiving data, respectively”); and
Bhandiwad does not but Aydin teaches: 
sending, to the first application and the second application, a key (see e.g. Aydin, column 1, line 64: “semaphore”) to the shared memory (see e.g. Aydin, column 1, lines 44-45: “communication between the proprietary application and the subsystem via shared memory”; column 1, lines 61-62: “ensuring the synchronization of the accesses to the shared memory”; column 1, lines 63-64: “ensuring the synchronization are a first, second and a third semaphore”; and column 4, lines 1-29).
Bhandiwad and Aydin are analogous art because they are in the same field of endeavor: establishing peer-to-peer socket connections for data transfer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Aydin. The motivation/suggestion would be to improve the robustness of the data transfer mechanism.

With respect to claim 10: Claim 10 is directed to a computer device comprising a processing unit, a network communication unit, and a memory coupled to the processing unit to perform active steps corresponding to the method disclosed in claim 2; please see the rejection directed to claim 2 above which also covers the limitations recited in claim 10.

Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandiwad in view of Oved as applied to claims 4 and 12 above, and further in view of Herr et al. (US 2017/0085683 A1; hereinafter Herr).

With respect to claim 6, Bhandiwad as modified teaches: The method of claim 4, wherein the establishing the socket connection between the first application and the third application running on the second computing device comprises: 
in response to detecting that the second computing device comprises the second monitor (see e.g. Bhandiwad, paragraph 34: “A first application that needs to communicate with another application initially makes a socket system call to create a socket at block 701. The first application then initiates a communication link to a second application by invoking a connect system call at block 702. If the remote end of the socket connection is on a host different than the host on which the first application is running, as determined in block 703, then the connection is established using existing TCP/IP network facilities, per block 704”):
 Bhandiwad does not but Herr teaches: 
establishing a Remote Direct Memory Access (RDMA) connection between the first monitor and the second monitor (see e.g. Herr, paragraph 3: “Sockets Direct Protocol (SDP) is an example of a sockets over RDMA protocol that may be used to bypass TCP/IP and provides an alternative protocol stack "underneath" the sockets layer that can exploit RDMA technology”); and 
establishing a peer-to-peer RDMA connection between the first application and the third application (see e.g. Herr, paragraph 3: “allows applications, which are coded to the widely adopted sockets standard, to run unmodified and the SDP stack under the sockets layer handles all the communication over the RDMA network”).
Bhandiwad and Herr are analogous art because they are in the same field of endeavor: establishing peer-to-peer socket connections for data transfer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Herr. The motivation/suggestion would be to provide a high-speed interconnect (see e.g. Herr, paragraph 2); thus, improving data transfer efficiency.

With respect to claim 7, Bhandiwad as modified teaches: The method of claim 6, wherein the establishing the peer-to-peer RDMA connection between the first application and the third application comprises: 
proxying, using the first monitor and the second monitor, data transmission between the first application and the third application (see e.g. Bhandiwad, paragraph 34: “If the remote end of the socket connection is on a host different than the host on which the first application is running, as determined in block 703, then the connection is established using existing TCP/IP network facilities, per block 704… The connection request is sent to the TCP layer for handling, for example, using the function pr_usrreq( ) provided in a typical TCP/IP implementation”).
Bhandiwad does not but Herr teaches: 
during the establishment of the peer-to-peer RDMA connection (see e.g. Herr, paragraph 3: “allows applications, which are coded to the widely adopted sockets standard, to run unmodified and the SDP stack under the sockets layer handles all the communication over the RDMA network”),
Bhandiwad and Herr are analogous art because they are in the same field of endeavor: establishing peer-to-peer socket connections for data transfer. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bhandiwad with the teachings of Herr. The motivation/suggestion would be to provide a high-speed interconnect (see e.g. Herr, paragraph 2); thus, improving data transfer efficiency.

With respect to claim 14: Claim 14 is directed to a computer device comprising a processing unit, a network communication unit, and a memory coupled to the processing unit to perform active steps corresponding to the method disclosed in claim 6; please see the rejection directed to claim 6 above which also covers the limitations recited in claim 14.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding the rejections under 35 U.S.C. §101 directed to claim 15, the Examiner notes that no amendments were made to overcome these rejections. Therefore, these rejections are maintained. In order to overcome these rejections, as also discussed during the interview conducted on 07/27/2022, the Examiner suggests limiting the claimed “computer readable medium” to non-transitory embodiments.

Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 5, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,681,008 B1 by Emelyanov et al. discloses a system that establishes socket connections wherein the sockets and the corresponding socket image files are maintained in the user space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194